1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's response received on November 24, 2020.

3.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2020.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onodera et al. (2015/0192433).
As claims 1, Onodera discloses a magnetic field sensor device e.g. 20 that includes a first magnetic field sensor, the first magnetic field sensor comprising a first bridge 


    PNG
    media_image1.png
    655
    713
    media_image1.png
    Greyscale


As to claim 2, Onodera discloses a sensing device wherein the first bridge circuit 32 comprises resistors 25a-25d exhibiting magnetoresistance (para 0034).
As to claim 7, Onodera discloses a sensing device wherein the second bridge circuit 32 comprises four resistors 24a-24d exhibiting giant magnetoresistance (para 0034).

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (2013/0241544).
As claim 1, Zimmer discloses a magnetic field sensor device that includes a first magnetic field sensor, the first magnetic field sensor comprising a first bridge circuit, a first bridge part 202 of the first bridge circuit being spatially separate from a second bridge part 204 of the first bridge circuit, the spatially separate first and second bridge parts with a spacing therebetween forming the first bridge circuit, and a second magnetic field sensor 206, wherein the second magnetic field sensor is arranged spatially entirely in the spacing between the first bridge part and the second bridge part of the first bridge circuit, and wherein the second magnetic field sensor comprises a second bridge circuit e.g. 206, wherein the second bridge circuit comprises resistors exhibiting magnetoresistance (see paras 0003;0010; fig. 2). The first bridge circuit measures a first magnetic property and the second bridge circuit measures a second magnetic property different than the first magnetic property (note that the sensitivity axes of the sensors are different and both bridge circuits measure different magnetic properties).













    PNG
    media_image2.png
    606
    727
    media_image2.png
    Greyscale


As to claim 2, Zimmer discloses a sensing device wherein the first bridge circuit comprises resistors R1-R4 exhibiting magnetoresistance (para 0010).
As to claim 3, Zimmer discloses two of the MRs (R5-R6,Rf) being different dimensions (see fig. 2).



9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. or Zimmer in view of Shinjo et al. (6,204,662).
As to claims 4-6, Onodera discloses one substrate 29 and eight magnetoresistive elements on the same substrate. Onodera discloses all the same type of MR elements (para 0034) on one substrate thus inherently discloses at least one common processing phase and using the magnetically active material for forming the magnetic field sensor (figs. 2,4,8-9). Zimmer discloses the use of xMRs (see Background) on substrate 102 (fig. 1). Shinjo teaches that simultaneously manufacturing or integrating the magnetic field sensors (since they are of the same type i.e. GMR in Onodera) using the same type of the MR elements realizes lower manufacturing cost and simplified manufacturing process (e.g. see Summary of the Invention; col. 2, line 10; col. 9, lines 45-61). Simultaneously (mass) manufacturing MR sensors is also a common approach in the related art. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to form of sensors of Onodera or Zimmer simultaneously as taught by Shinjo to reduce the cost.

10.	Claims 3,8 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. in view of Bartos et al. (2012/0262164).
	

As to claim 3, Onodera discloses a magnetic field sensing device including a first bridge circuit 31 and a second bridge circuit 32 as explained above. Onodera does not explicitly show the use of the different sized MR elements. Bartos is cited to show this well-known feature. Bartos teaches to use different dimensions or different size for the MR elements as shown in at least figs. 1-2 (paras 0010;0028). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Onodera to use different dimensions for the MR elements as taught by Bartos to achieve the linear characteristics curve.

    PNG
    media_image3.png
    385
    665
    media_image3.png
    Greyscale

As to claim 8, Onodera in view of Bartos discloses a sensing device wherein the two resistors have different sensitivity ranges different from other two resistors (due to their different sizes (figs. 1-2)).

11.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al.
As to claims 9-12, Onodera discloses a rotational detection sensor as described above in detail (see cl. 1) that includes a circuit or a processor to process the output signals to derive a rotational angle or a speed (can be derived from the rotations of the magnet) from a measurement of the first magnetic field sensor and to derive a proximity of a magnet from a measurement of the second magnetic field sensor. Note that the second magnetic sensor also detect the rotation angle of the magnet 15 that is nothing but the strength of the magnetic field. The proximity of the magnet generates a signal in the second bridge circuit that can be analyzed to derive the proximity of the magnet or speed/rotation of the magnet (figs. 1;3A-3B;5; para 0017). The use of the bridge circuit whether it is for magnetic modulation measurement or magnetic strength measurement is considered an intended use. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of Onodera to use it for either magnetic modulation or magnetic strength measurement, since the patented structure (or prior art) is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Ref, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
As to claims 13-14 , Onodera discloses a sensing device wherein the bridge circuit comprises resistors exhibiting magnetoresistance (para 0034).

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. in view of Kurata et al. (2008/0211490).
As claim 15, Onodera discloses a magnetic field sensor device e.g. 20 that includes a first magnetic field sensor, the first magnetic field sensor comprising a first bridge circuit e.g. 32, a first bridge part of the first bridge circuit (left side in the drawing that includes 25a,25b) being spatially separate from a second bridge part of the first bridge circuit (right side of the drawings that includes 25c,25d), the spatially separate first and second bridge parts with a spacing therebetween forming the first bridge circuit 32. Onodera does not disclose MRs with different transfer functions. Kurata is cited to show this well-known feature. Kurata teaches to use resistors 10 with second transfer function and 20 having third transfer function (fig. 3). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Onodera to use the bridge arrangement as taught by Kurata so that the magnetic property of the object is determined.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858